In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 15-201V
                                       Filed: June 22, 2015
                                           Unpublished

****************************
MARILYN AKYUZ,                        *
                                      *
                  Petitioner,         *     Ruling on Entitlement; Concession;
                                      *     Trivalent Influenza (“Flu”);
                                      *     Vaccine; Shoulder Injury
SECRETARY OF HEALTH                   *     Related to Vaccine Administration
AND HUMAN SERVICES,                   *     (“SIRVA”); Special Processing Unit
                  Respondent.         *     (“SPU”)
                                      *
****************************
Ronald Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for petitioner.
Sarah Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

Vowell, Chief Special Master:

         On March 2, 2015, Marilyn Akyuz filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that as a result of a trivalent influenza
[“flu”] vaccination on October 7, 2013, she suffered a shoulder injury related to vaccine
administration [“SIRVA”]. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On June 19, 2015, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 5. Specifically, respondent indicates that “petitioner’s alleged injury is consistent with
a shoulder injury related to vaccine administration [‘SIRVA’].” Id. at 1, 5. Respondent
further indicates petitioner has “satisfied all legal prerequisites for compensation under
the Act.” Id. at 5.

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                               s/Denise K. Vowell
                               Denise K. Vowell
                               Chief Special Master




                                        2